Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/133081A1 cited by applicant.  WO 2015/133081A1 discloses electromagnetic field distribution adjusting apparatus (5A) and control method (par. 0047, Figure 8, or page 8, par. 5 of translation) comprising a plurality of metal pieces (11) that are arranged to fill a predetermined two-dimensional region (Figure 8); a plurality of switches (12) that connect the plurality of metal pieces(11) with one another; and a serially connected row of metal pieces (11) that includes a portion 10configured by connecting one metal piece (11) among the plurality of metal pieces to at most two metal pieces adjacent to the one metal piece through at least two of the plurality of fill the predetermined two-dimensional region (Figure 8); a plurality of switches (12) that connect the plurality of metal pieces (11) with one another; and  5a serially connected row of metal pieces (11, Figure 8) that includes a portion configured by connecting one metal piece (11) among the plurality of metal pieces (11) to at most two metal pieces adjacent to the one metal piece through at least two of the plurality of switches (12), the at most two metal pieces being included in the metal pieces (Figure 8). Regarding claims 8-9, WO 2015/133081A1 discloses the electromagnetic field distribution adjustment device is provided in at least one of wall faces within the heating chamber (par. 0041-par. 0044, par. 0083, Figure 11, or page 7, par. 5-6 and page 8, par. 1-2 and page 13, par. 7, or translation).  Regarding claim 10, WO 2015/133081A1 discloses the electromagnetic field distribution adjustment device is detachably provided in any of wall faces within the heating chamber (par. 0043, or page 8, par. 1 of translation). Regarding claim 11, WO 2015/133081A1 discloses the electromagnetic field distribution adjustment device is provided 25near an opening of the wave guide tube (par. 0087-par. 0094, Figures 13-15, or page 14, par. 5-6 and page 15, par. 1-6 of translation).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einzinger et al (US 2013/0048880).  Einzinger discloses antenna placement degenerate modal cavities of  an electromagnetic transfer system comprising a plurality of metal pieces (18) that are arranged to fill a predetermined two-dimensional region (Figure 4A-C); a plurality of switches (par. 0070) that connect the plurality of metal pieces(18) with one another (Figure 6B); and a serially connected row of metal pieces fill the predetermined two-dimensional region (Figure 8); a plurality of switches (par. 0070) that connect the plurality of metal pieces (18) with one another; and  5a serially connected row of metal pieces (18, Figure 4A-C) that includes a portion configured by connecting one metal piece (18) among the plurality of metal pieces (18) to at most two metal pieces adjacent to the one metal piece through at least two of the plurality of switches, the at most two metal pieces being included in the metal pieces (Figure 4A-C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 23, 2021